Case 3:16-cv-30184-MGM Document 137-5 Filed 10/29/18 Page 1 of 4




                    Exhibit 170
                 Case 3:16-cv-30184-MGM Document 137-5 Filed 10/29/18 Page 2 of 4

From:              Marlene Sandstrom <msandstr@williams.edu>
Sent:              Thursday, November 17, 2016 3:13 PM
To:                Pretto, Ninah <ntpl@williams.edu>
Cc:                Steve Klass <sklass@williams.edu>; Aaron Gordon
                   <agordon@williams.edu>
Subject:           Re: finding letter


Hi Ninah,
The letter should absolutely reflect your thinking. Please feel free to give feedback
and change the honor code section as you see fit. If you want to stick with the
"falsely accused" piece that is fine with me, but the group needs to explain a bit
more what leads them to that conclusion.

This is only a draft, and nothing about it is not subjected to editing!



Marlene J. Sandstrom
Dean of the College and Hales Professor of Psychology
Williams College
Phone: (413) 597-4261
Fax: (413) 597-3507




On Thu, Nov 17, 2016 at 3:44 PM, Pretto, Ninah <ntpl@williams.edu> wrote:
 Hello Marlene,

   The honor code section does not reflect what I thought the panel had decided,
   however if Aaron and Steve are in agreement then I suppose it stands.

   I just found two minor typos in the 4th and 6th paragraph.

   Best regards,

   Ninah

   On Thu, Nov 17, 2016 at 2:45 PM, Marlene Sandstrom
   <msandstr@williams.edu> wrote:
    Dear Aaron, Nina, and Steve,



                                                                                WMS07068
       Case 3:16-cv-30184-MGM Document 137-5 Filed 10/29/18 Page 3 of 4

I hope you are all doing well. I am attaching a revised version of the finding
letter for the JD/SS case. When I read the original draft, I found that I needed
more information about the panel's reasoning in order to include more depth in
the letter. Both parties would want to understand more about how the decisions
were made. I met with Aaron, who summarized the group's thoughts. I tried
to incorporate that thinking into this new version of the letter.

In addition, I made a few other changes.

 (1) Overlap between nonconsensual sex and relationship abuse: If you find
John    responsible for sexual misconduct, you cannot use that same behavior
 (without additional elements) to also find him responsible for relationship
 abuse. In this case, sexual misconduct trumps, so I clarified that. If you had
 found John    responsible for additional acts of relationship abuse in addition to
 nonconsensual sex, we could have added a relationship abuse violation. Since
 this was not the case, we should stick with nonconsensual sex.

(2) retaliation: I looked more closely at the investigative report and
allegations, and see that John    is claiming that some of Susan 's behavior are
retaliatory. I try to address that, but feel free to change/edit, etc.

(3) honor code: When I met with Aaron, I asked what evidence the group had
that Susan had falsely accused John of the honor code violation, as you state
in your original letter. We would need to explain that more fully, and explain
why the preponderance of evidence supported it. As I pointed out, the fact that
the honor committee did not find John    responsible for the honor code
violation on appeal does NOT mean that they felt Susan was lying. It only
means that they did not find enough evidence to find him responsible. After
discussing this with Aaron, he agreed that we might not want to use the "falsely
accused" language in the letter. I have rewritten that section accordingly.

Can you please take a look at this, and edit accordingly. It needs to reflect your
thinking about the case, so it is important that you let me know if anything I
have included does not fit with the group's sentiment. Consider it a working
draft. Please edit/change anything that doesn't square with the panel's thinking
process.

I'll look forward to hearing from you with feedback. Once we have Susan 's
letter squared away, I can easily adapt it for John .



                                                                        WMS07069
             Case 3:16-cv-30184-MGM Document 137-5 Filed 10/29/18 Page 4 of 4

   Many thanks,
   Marlene


   Marlene J. Sandstrom
   Dean of the College and Hales Professor of Psychology
   Williams College
   Phone: (413) 597-4261
   Fax: (413) 597-3507




Ninah Theresa Pretto, M.A.

Assistant Dean of International Student Services
Williams College
Phone: (413) 597-4171
Fax: (413) 597-3507
ntpl©williams.edu

Pronouns: She/Her/Hers



"Cultural differences should not separate us from each other, but
rather cultural diversity brings a collective strength that can
benefit all of humanity." Also: "Intercultural dialogue is the best
guarantee of a more peaceful, just and sustainable world." --
Robert Alan (American writer, artist and social activist; 1922-
1978)




                                                                            WMS07070
